DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 08 March 2022 has been considered and entered. Accordingly, claims 21-39 are pending in this application. Claims 21-39 are newly added and claims 1-20 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 35 recites the limitation " perform the SELECT operation on successors of the output node that have not had their weight changed" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-39 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mathematical calculations for manipulating graph database by performing relational algebra. If a claim limitation under its broadest reasonable interpretation, covers performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Specifically, independent claims 21 and 38 recite a graph database manipulation device and a method for using a graph database for relational algebra, comprising: “a processor; and a memory configured to store a graph database manipulation application; wherein the graph database manipulation application configures the processor to: obtain a graph database structure, wherein the graph database comprises: a set of nodes; and a set of edges, where each edge has a weight; and perform relational algebra on the graph database structure using graph manipulation operations”, which is merely just performing a mathematical calculation as explicitly described in claim 29. As such, the claims are directed solely to performing a mathematical operation, i.e. perform relational algebra that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. 

‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. See MPEP 2106.05(d)(II).
This judicial exception is not integrated into a practical application. The concepts of the claim is generally related to modify graph database structure using relational algebra which is mathematical operation and is not directed to any particular practical application. See MPEP 2016.05(f). The inclusion of a processor, memory and logic are nothing more than general purpose computer components performing their routine functions. Thus, the general purpose computer components are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).


Regarding dependent claim 29, claim recites “the relational algebra comprises the operations of: UNION, INTERSECTION, SET DIFFERENCE, XOR, X-PRODUCT, PROJECTION, SELECTION, and RENAME” which represents merely a mathematical calculation that fall into the “mathematical concepts” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. The dependent claims merely further describe the relational algebra operations used for performing graph manipulating operations, and thus just further describe the abstract idea without adding significantly more or applying the abstract idea to a practical application. See MPEP 2106.05(g). Thus, the claim is directed to the abstract idea.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-28 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (cited in IDS filed 11/30/2020) (US 2009/0303239 A1), hereinafter Ang, in view of Goldman et al. (US 8,736,612 B1), hereinafter Goldman. 
As to claim 21, Ang discloses a graph database manipulation device (Fig. 1), comprising: a processor (Para. 36); and a memory (Para. 36) configured to store a graph database manipulation application (Para. 6, The system and medium may further include a graph data structure interface, i.e. graph database manipulation application, for manipulating the semantic relationships among the data in the graph data structure. Para. 33, “The graph database manipulation system 104 may take the data from the e-book in its PDF form and may organize it according to a graph data structure using a graph data structure editorial interface (explained in conjunction with FIG. 2 onwards).”. Thus, the system is configured to store a graph database ; wherein the graph database manipulation application configures the processor to: 
obtain a graph database structure (Para. 40, The graph database manipulation system 104 may include a graph database 302. The graph database manipulation system 104 may export the graph database 302, i.e. obtain a graph database structure, as a platform database 308, which may be viewed or rendered by a platform executable 310.), wherein the graph database comprises: a set of nodes; and a set of edges (Para. 41, The graph database 302 may be a collection of vertices and edges, i.e. a set of nodes; and a set of edges, that may represent data in a semantically correct way. Therefore, the graph database comprises: a set of nodes; and a set of edges), and 
perform relational algebra on the graph database structure using graph manipulation operations (Para. 64, “the formulas may be input using any mathematical notation system, such as direct algebraic logic, Reverse Polish Notation (postfix notation), prefix notation, infix notation, and the like.”. Para. 8, “each of the edges contains information about a formulaic relationship between a pair of vertices connected by the edge, and generating a results report by using at least one rule to traverse the vertices and edges of the graph to interpret the formulaic relationship of the data presented in the graph data structure. In the medium, the formulaic relationship may contain all formulas necessary for processing the graph data structure into a plurality of distinct platform data structures.”. Para. 44, “referring to FIG. 4, the graph database manipulation system 104 may display, manipulate and edit the relationships among different elements in the graph database 302.”. Thus, the system performs .
	Ang does not explicitly disclose where each edge has a weight.
	However, in the same field of endeavor, Goldman discloses where each edge has a weight (Col. 9 line 12-15, “The system can calculate the weights between any two nodes in the graph, independent of their type. This can have to do with how closely they are (or have been) affiliated with an organization”. Col. 14 line 38-40, “Nodes (or vertices) and edges also have weights (or rankings) that is determined by the type or category.”. Thus, each edge has a weight.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ang such that the edges of Ang can be implemented in the environment of Goldman so that edge can be adjusted based on weight as suggested by Goldman (Col. 9 line 12-15). One of the ordinary skills in the art would have motivated to make this modification in order to reduce costs and save time for searching the graph database as suggested by Goldman (Col. 2 line 54-60).


wherein the graph manipulation operations comprise: LINK, UNLINK, THRU, NEW NODE, WEIGHT CHANGE, and SELECTION (Col. 3 line 42-47, calculating a second curve wherein the second curve represents edge-weights, i.e. WEIGHT CHANGE, as a function of time including: extracting from the second edge a second value and a second time, wherein the first value is greater than the second value; and determining a second curve for the second edge-weight function based on the second value. Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node, i.e. NEW NODE, to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Col. 11 line 19-25, if a graph contains information about a person who is the chief executive officer (CEO) for a company A, but the person has resigned, the graph manager will update the CEO's system provided node to reflect the new information. The relationship of that person with company A may be removed or altered, i.e. UNLINK, to show that the person is no longer company A's CEO. Col. 12 line 1-7, For a social graph, one degree of separation between two nodes means that the two nodes are connected via a single edge. Two degrees of separation between two nodes means that the two nodes are connected via two edges (passing through another node). Three degrees of separation between two nodes means that the two nodes are connected via three edges (passing through, i.e. THRU, two other node). Col. 12 line 17-19, The person can connect via a link on person A's page to see another person, person B, who has a one-degree .

As to claim 23, the claim is rejected for the same reasons as claim 22 above. In addition, Goldman discloses where in order to perform the LINK operation, the graph database manipulation application configures the processor to create a new edge in the set of edges between a first node and a second node in the set of nodes (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the graph database manipulation application configures the processor to create a new edge in the set of edges between a first node and a second node in the set of nodes using the LINK operation.), where the new edge has a given weight (Col. 14 line 38-40, “Nodes (or vertices) and edges also have weights (or rankings) that is determined by the type or category.” Thus, the new edge has a given weight.). 


where in order to perform the UNLINK operation, the graph database manipulation application configures the processor to remove an existing edge connecting a first node and a second node in the set of nodes (Col. 11 line 19-25, if a graph contains information about a person who is the chief executive officer (CEO) for a company A, but the person has resigned, the graph manager will update the CEO's system provided node to reflect the new information. The relationship, i.e. an existing edge, of that person with company A may be removed or altered, i.e. perform the UNLINK operation, to show that the person is no longer company A's CEO.).

As to claim 25, the claim is rejected for the same reasons as claim 22 above. In addition, Goldman discloses where in order to perform the THRU operation, the graph database manipulation application configures the processor to create a new edge from a predecessor node of a given node to each successor node of the given node (Col. 10 line 41-46, “In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges.”. Col. 12 line 1-7, “For a social graph, one degree of separation between two nodes means that the two nodes are connected via a single edge. Two degrees of separation between two nodes means that the two nodes are connected via two edges (passing through another node). Three .

As to claim 26, the claim is rejected for the same reasons as claim 22 above. In addition, Goldman discloses where in order to perform the NEW NODE operation, the graph database manipulation application configures the processor to create a new node in the set of nodes (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the graph database manipulation application configures the processor to create a new node in the set of nodes using NEW NODE operation.).


where in order to perform the WEIGHT CHANGE operation, the graph database manipulation application configures the processor to add an offset value to the weight of a given edge between a first node and a second node in the set of nodes (Col. 2 line 66-67; Col. 3 line 1-4, “performing analytics on the nodes of the social graph including calculating a weight value for each edge of the graph, where the calculating a weight value includes adjusting the weight of an edge with respect to a change in weight of another edge in the graph node due to the change in a property of that edge.”. Therefore, the graph database manipulation application configures the processor to add an offset value by adjusting the weight of the edge between a first node and a second node in the set of nodes using WEIGHT CHANGE operation.).

As to claim 28, the claim is rejected for the same reasons as claim 22 above. In addition, Goldman discloses where in order to perform the SELECTION operation, the graph database manipulation application configures the processor to: select a subset of nodes from the set of nodes (Col. 30 line 22-24, The system can calculate influence over abstract domains ( e.g., user defined subset of the system graph) using edge selection functions, i.e. perform the SELECTION operation.); perform the NEW NODE operation to create a result node (Col. 30 line 25-28, the system can find the most influential node in a graph. This can also be understood as the centrality of a node in a graph, i.e. result node, and can be called the power rank of a node. Col. 10 line 41-46, “In the case the information is for a person that does not yet ; and perform the LINK operation to create an edge from each node in the subset of nodes to the result node (Col. 30 line 38-40, “Calculate energy distribution based on which nodes in the graph have the most incoming and outgoing edges, and the weights of those edges.”. Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node, i.e. LINK operation, to other system-provided nodes.).


a method for using a graph database for relational algebra (Para. 64, the formulas may be input using any mathematical notation system, such as direct algebraic logic, i.e. relational algebra, Reverse Polish Notation (postfix notation), prefix notation, infix notation, and the like.), comprising: 
obtain a graph database structure (Para. 40, The graph database manipulation system 104 may include a graph database 302. The graph database manipulation system 104 may export the graph database 302, i.e. obtain a graph database structure, as a platform database 308, which may be viewed or rendered by a platform executable 310.), wherein the graph database comprises: a set of nodes; and a set of edges (Para. 41, The graph database 302 may be a collection of vertices and edges, i.e. a set of nodes; and a set of edges, that may represent data in a semantically correct way. Therefore, the graph database comprises: a set of nodes; and a set of edges), 
perform relational algebra on the graph database structure using graph manipulation operations (Para. 64, “the formulas may be input using any mathematical notation system, such as direct algebraic logic, Reverse Polish Notation (postfix notation), prefix notation, infix notation, and the like.”. Para. 8, “each of the edges contains information about a formulaic relationship between a pair of vertices connected by the edge, and generating a results report by using at least one rule to traverse the vertices and edges of the graph to interpret the formulaic relationship of the data presented in the graph data structure. In the medium, the formulaic relationship may contain all formulas necessary for processing the graph data structure into a plurality of distinct platform data structures.”. Para. 44, “referring to FIG. 4, the graph database manipulation system 104 may display, manipulate and edit the relationships .
	Ang does not explicitly disclose where each edge has a weight.
	However, in the same field of endeavor, Goldman discloses where each edge has a weight (Col. 9 line 12-15, “The system can calculate the weights between any two nodes in the graph, independent of their type. This can have to do with how closely they are (or have been) affiliated with an organization”. Col. 14 line 38-40, “Nodes (or vertices) and edges also have weights (or rankings) that is determined by the type or category.”. Thus, each edge has a weight.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ang such that the edges of Ang can be implemented in the environment of Goldman so that edge can be adjusted based on weight as suggested by Goldman (Col. 9 line 12-15). One of the ordinary skills in the art would have motivated to make this modification in order to reduce costs and save time for searching the graph database as suggested by Goldman (Col. 2 line 54-60).



wherein the graph manipulation operations comprise: LINK, UNLINK, THRU, NEW NODE, WEIGHT CHANGE, and SELECTION (Col. 3 line 42-47, calculating a second curve wherein the second curve represents edge-weights, i.e. WEIGHT CHANGE, as a function of time including: extracting from the second edge a second value and a second time, wherein the first value is greater than the second value; and determining a second curve for the second edge-weight function based on the second value. Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node, i.e. NEW NODE, to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Col. 11 line 19-25, if a graph contains information about a person who is the chief executive officer (CEO) for a company A, but the person has resigned, the graph manager will update the CEO's system provided node to reflect the new information. The relationship of that person with company A may be removed or altered, i.e. UNLINK, to show that the person is no longer company A's CEO. Col. 12 line 1-7, For a social graph, one degree of separation between two nodes means that the two nodes are connected via a single edge. Two degrees of separation between two nodes means that the two nodes are connected via two edges (passing through another node). Three degrees of separation between two nodes means that the two nodes are connected via three edges (passing through, i.e. THRU, two other node). Col. 12 line 17-19, The person can connect via a link on person A's page to see another person, person B, who has a one-degree .

7.	Claims 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ang and Goldman as applied above, and further in view of Foody (US 2010/0094864 A1), hereinafter Foody.
As to claim 29, the claim is rejected for the same reasons as claim 22 above. Ang and Goldman do not explicitly disclose wherein the relational algebra comprises the operations of: UNION, INTERSECTION, SET DIFFERENCE, XOR, X-PRODUCT, PROJECTION, SELECTION, and RENAME.
However, in the same field of endeavor, Foody discloses wherein the relational algebra comprises the operations of: UNION, INTERSECTION, SET DIFFERENCE, XOR, X-PRODUCT, PROJECTION, SELECTION, and RENAME (Para. 100, “All of conventional relational algebra on relational type databases is based on set based theory. This allows for analytics to be performed by treating the table/relations with various operations such as selection, projection, Cartesian product, set union, set difference and rename the most important of which are based on joining different tables together. Some of these operations may have slightly different names in different forms of database such as in SQL but all of those very similar to a relational database will have similar set based operations”. Para. 102, “An intersection of the remaining projection of table A and the remaining projection of table B would then remove row .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foody into the combined method of Ang and Goldman by including different relational algebraic operations of Foody in the graph database of Ang as suggested by Foody (Para. 100; 102). One of the ordinary skills in the art would have motivated to make this modification in order to filter the results of the plurality of queries in graphical form and allow a user to move between the different graphs as well as suggested by Foody (Para. 11).


 the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node.); and 
perform the LINK operation to create an edge between successor nodes of a first node and successor nodes of a second node to the new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges.).
Ang and Goldman do not explicitly disclose wherein to perform the relational algebra operation of UNION.
However, in the same field of endeavor, Foody discloses wherein to perform the relational algebra operation of UNION (Para. 100, “All of conventional relational algebra on relational type databases is based on set based theory. This allows for analytics to be performed by treating the table/relations with various operations such as selection, projection, Cartesian product, set union, set difference and rename the most .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foody into the combined method of Ang and Goldman by including different relational algebraic operations of Foody in the graph database of Ang as suggested by Foody (Para. 100; 102). One of the ordinary skills in the art would have motivated to make this modification in order to filter the results of the plurality of queries in graphical form and allow a user to move between the different graphs as well as suggested by Foody (Para. 11).

As to claim 31, the claim is rejected for the same reasons as claim 22 above. In addition, Goldman discloses the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node.); 

perform the LINK operation to create an edge between successor nodes of a first node and successor nodes of a second node to the new node; perform the LINK operation to create an edge between the first node and second node to the new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges.); 
perform the WEIGHT CHANGE operation on edges between the first node and each successor node of the first node; perform the WEIGHT CHANGE operation on edges between the second node and each successor node of the second node (Col. 2 line 66-67; Col. 3 line 1-4, “performing analytics on the nodes of the social graph including calculating a weight value for each edge of the graph, where the calculating a weight value includes adjusting the weight of an edge with respect to a change in weight of another edge in the graph node due to the change in a property of that edge.”. Therefore, the WEIGHT CHANGE operation on edges between the second node and each successor node of the second node are being performed.); and 
perform the UNLINK operation on the new node and each successor node of the new node that has been subject to the WEIGHT CHANGE operation only once (Col. 11 line 19-25, if a graph contains information about a person who is the chief executive officer (CEO) for a company A, but the person has resigned, the graph manager will update the CEO's system provided node to reflect the new information. .
Ang and Goldman do not explicitly disclose wherein to perform the relational algebra operation of INTERSECTION.
However, in the same field of endeavor, Foody discloses wherein to perform the relational algebra operation of INTERSECTION (Para. 102, “An intersection of the remaining projection of table A and the remaining projection of table B would then remove row BR3 since it contains house ID which is not contained within table A. An intersection of the previous result with the projection of table C should then remove either reference to Jackie Smith since any reference to row AR3 since the name ID 3 is not present in table C.”. Thus, the relational algebra operation of INTERSECTION is being performed.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foody into the combined method of Ang and Goldman by including different relational algebraic operations of Foody in the graph database of Ang as suggested by Foody (Para. 100; 102). One of the ordinary skills in the art would have motivated to make this modification in order to filter the results of the plurality of queries in graphical form and allow a user to move between the different graphs as well as suggested by Foody (Para. 11).


 discloses the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node.); 
perform the LINK operation to create an edge between successor nodes of a first node and successor nodes of a second node to the new node; perform the LINK operation to create an edge between the first node and second node to the new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges.); 
perform the WEIGHT CHANGE operation on edges between the first node and each successor node of the first node; perform the WEIGHT CHANGE operation on edges between the second node and each successor node of the second node (Col. 2 line 66-67; Col. 3 line 1-4, “performing analytics on the nodes of the social graph including calculating a weight value for each edge of the graph, where the calculating a weight value includes adjusting the weight of an edge with respect to a ; and 
perform the UNLINK operation on the new node and each successor node of the new node that is also a successor node of the first node that has been subject to the WEIGHT CHANGE operation only once (Col. 11 line 19-25, if a graph contains information about a person who is the chief executive officer (CEO) for a company A, but the person has resigned, the graph manager will update the CEO's system provided node to reflect the new information. The relationship of that person with company A may be removed or altered, i.e. perform the UNLINK operation, to show that the person is no longer company A's CEO.).
Ang and Goldman do not explicitly disclose wherein to perform the relational algebra operation of SET DIFFERENCE.
However, in the same field of endeavor, Foody discloses wherein to perform the relational algebra operation of SET DIFFERENCE (Para. 100, “All of conventional relational algebra on relational type databases is based on set based theory. This allows for analytics to be performed by treating the table/relations with various operations such as selection, projection, Cartesian product, set union, set difference and rename the most important of which are based on joining different tables together. Some of these operations may have slightly different names in different forms of database such as in SQL but all of those very similar to a relational database will have similar set based operations”. Thus, the relational algebra operation of SET DIFFERENCE is being performed.).


As to claim 33, the claim is rejected for the same reasons as claim 22 above. In addition, Goldman discloses the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node.); 
perform the LINK operation to create an edge between successor nodes of a first node and successor nodes of a second node to the new node; perform the LINK operation to create an edge between the first node and second node to the new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new ; 
perform the WEIGHT CHANGE operation on edges between the first node and each successor node of the first node; perform the WEIGHT CHANGE operation on edges between the second node and each successor node of the second node (Col. 2 line 66-67; Col. 3 line 1-4, “performing analytics on the nodes of the social graph including calculating a weight value for each edge of the graph, where the calculating a weight value includes adjusting the weight of an edge with respect to a change in weight of another edge in the graph node due to the change in a property of that edge.”. Therefore, the WEIGHT CHANGE operation on edges between the second node and each successor node of the second node are being performed.); 
perform the UNLINK operation on the new node and each successor node of the new node that is also a successor node of the first node that has been subject to the WEIGHT CHANGE operation only once; and perform the UNLINK operation on the new node and each successor node of the new node that is also a successor node of the second node that has been subject to the WEIGHT CHANGE operation only once (Col. 11 line 19-25, if a graph contains information about a person who is the chief executive officer (CEO) for a company A, but the person has resigned, the graph manager will update the CEO's system provided node to reflect the new information. The relationship of that person with company A may be removed or altered, i.e. perform the UNLINK operation, to show that the person is no longer company A's CEO.).
wherein to perform the relational algebra operation of XOR.
However, in the same field of endeavor, Foody discloses wherein to perform the relational algebra operation of XOR (Para. 100, “All of conventional relational algebra on relational type databases is based on set based theory. This allows for analytics to be performed by treating the table/relations with various operations such as selection, projection, Cartesian product, set union, set difference and rename the most important of which are based on joining different tables together. Some of these operations may have slightly different names in different forms of database such as in SQL but all of those very similar to a relational database will have similar set based operations”. Thus, the relational algebra operation of XOR is being performed.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foody into the combined method of Ang and Goldman by including different relational algebraic operations of Foody in the graph database of Ang as suggested by Foody (Para. 100; 102). One of the ordinary skills in the art would have motivated to make this modification in order to filter the results of the plurality of queries in graphical form and allow a user to move between the different graphs as well as suggested by Foody (Para. 11).


the database manipulation application directs the processor to: for each node in the first set of nodes and each node in the second set of nodes: perform the NEW NODE operation to create a new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node.); and 
perform the LINK operation to connect the node within the first set to the new node and the node within the second set to the new node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges.).
Ang and Goldman do not explicitly disclose wherein to perform the relational algebra operation of X-PRODUCT between a first set of nodes and a second set of nodes.

wherein to perform the relational algebra operation of X-PRODUCT between a first set of nodes and a second set of nodes (Para. 100, “All of conventional relational algebra on relational type databases is based on set based theory. This allows for analytics to be performed by treating the table/relations with various operations such as selection, projection, Cartesian product, set union, set difference and rename the most important of which are based on joining different tables together. Some of these operations may have slightly different names in different forms of database such as in SQL but all of those very similar to a relational database will have similar set based operations”. Thus, the relational algebra operation of X-PRODUCT is being performed.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foody into the combined method of Ang and Goldman by including different relational algebraic operations of Foody in the graph database of Ang as suggested by Foody (Para. 100; 102). One of the ordinary skills in the art would have motivated to make this modification in order to filter the results of the plurality of queries in graphical form and allow a user to move between the different graphs as well as suggested by Foody (Para. 11).


the database manipulation application directs the processor to: perform a NEW NODE operation to create an output node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node.); 
perform a LINK operation between successors of nodes in the first set of nodes and the output node perform a WEIGHT CHANGE operation between successors of nodes in the second set of nodes and successors of the output node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges.); 
perform the SELECT operation on successors of the output node that have not had their weight changed (Col. 30 line 22-24, The system can calculate influence over abstract domains (e.g., user defined subset of the system graph) using edge selection functions, i.e. perform the SELECTION operation.); and 

perform the UNLINK operation between successors of the output node and the selected nodes (Col. 11 line 19-25, if a graph contains information about a person who is the chief executive officer (CEO) for a company A, but the person has resigned, the graph manager will update the CEO's system provided node to reflect the new information. The relationship of that person with company A may be removed or altered, i.e. perform the UNLINK operation, to show that the person is no longer company A's CEO.).
Ang and Goldman do not explicitly disclose wherein to perform the relational algebra operation of PROJECTION between a first set of nodes and a second set of nodes.
However, in the same field of endeavor, Foody discloses wherein to perform the relational algebra operation of PROJECTION between a first set of nodes and a second set of nodes (Para. 100, “All of conventional relational algebra on relational type databases is based on set based theory. This allows for analytics to be performed by treating the table/relations with various operations such as selection, projection, Cartesian product, set union, set difference and rename the most important of which are based on joining different tables together. Some of these operations may have slightly different names in different forms of database such as in SQL but all of those very similar to a relational database will have similar set based operations”. Thus, the relational algebra operation of PROJECTION is being performed.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foody into the combined method of Ang and Goldman by including different relational algebraic 

As to claim 36, the claim is rejected for the same reasons as claim 22 above. In addition, Goldman discloses wherein the graph database structure is a directed acyclic graph (Col. 20 line 52-55, The system is organized as a directed graph, i.e. directed acyclic graph, in which entities (e.g., people, organizations, events, places) are nodes (vertices) and their relationships to one another are edges ( e.g., lines, connections).); 
the database manipulation application directs the processor to: associate each respective character in an alphabet with a character node; perform the NEW NODE operation to create a name node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node.); 

perform the LINK operation between the name node and the character nodes associated with the characters that make up a name to be assigned to a given node; perform the WEIGHT CHANGE operation to encode the order of the characters in the name; and perform the LINK operation between the name node and the given node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges.).
Ang and Goldman do not explicitly disclose to perform the relational algebra operation of RENAME.
However, in the same field of endeavor, Foody discloses to perform the relational algebra operation of RENAME (Para. 100, “All of conventional relational algebra on relational type databases is based on set based theory. This allows for analytics to be performed by treating the table/relations with various operations such as selection, projection, Cartesian product, set union, set difference and rename the most important of which are based on joining different tables together. Some of these operations may have slightly different names in different forms of database such as in SQL but all of those very similar to a relational database will have similar set based operations”. Thus, the relational algebra operation of RENAME is being performed.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foody into the combined method of Ang and Goldman by including different relational algebraic 

As to claim 37, the claim is rejected for the same reasons as claim 22 above. In addition, Goldman discloses the database manipulation application directs the processor to: perform the NEW NODE operation to create an output node (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges. Thus, the database manipulation application directs the processor to: perform the NEW NODE operation to create a new node.); and 
perform the LINK operation between the output node and each node in the first set of nodes, and between the output node and each node in the second set of nodes (Col. 10 line 41-46, In the case the information is for a person that does not yet have a node, the update module will create the node (as a system-provided node) and create edges, i.e. create a new edge, for the node as appropriate to link the new node to other system-provided nodes. Edges created by the system between the system provided nodes are referred to as system-created edges.).
wherein to perform the relational algebra operation of JOIN between a first set of nodes and a second set of nodes.
However, in the same field of endeavor, Foody discloses wherein to perform the relational algebra operation of JOIN between a first set of nodes and a second set of nodes (Para. 100, “All of conventional relational algebra on relational type databases is based on set based theory. This allows for analytics to be performed by treating the table/relations with various operations such as selection, projection, Cartesian product, set union, set difference and rename the most important of which are based on joining different tables together. Some of these operations may have slightly different names in different forms of database such as in SQL but all of those very similar to a relational database will have similar set based operations”. Thus, the relational algebra operation of JOIN is being performed.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foody into the combined method of Ang and Goldman by including different relational algebraic operations of Foody in the graph database of Ang as suggested by Foody (Para. 100; 102). One of the ordinary skills in the art would have motivated to make this modification in order to filter the results of the plurality of queries in graphical form and allow a user to move between the different graphs as well as suggested by Foody (Para. 11).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sambrani (US 2013/0117261 A1) teaches context sensitive transient connections.
Duplessis et al. (US 2011/0249002 A1) teaches manipulating and management of links and nodes in large graphs.
Singh et al. (US 2007/0239694 A1) teaches analyzing, querying, and mining graph databases using subgraph and similarity querying.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the 


/M.S.B./Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167